                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Glenn Boles,                        )
                                    )
                    Plaintiff,      )                  Civil Action No.: 0:18-cv-02844-TLW
                                    )
               v.                   )
                                    )                                  ORDER
Andrew Saul, Commissioner           )
of Social Security,                 )
                                    )
                    Defendant.      )
____________________________________)

          On December 17, 2019, Counsel for Plaintiff, filed a motion for attorney’s fees pursuant

to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. ECF No. 27. On December 30, 2019,

the parties filed a stipulation to attorney fees in the amount of Four Thousand, Eight Hundred

Dollars and Zero cents ($4,800.00) under EAJA. ECF No. 29.

          Under the EAJA, a court shall award attorney’s fees to a prevailing party in certain civil

actions against the United States unless the court finds that the government’s position was

substantially justified or special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(A).

An EAJA attorney’s fees award is payable to the litigant and, therefore, is subject to an offset to

satisfy the litigant’s pre-existing debt to the Government. Astrue v. Ratliff, 560 U.S. 586, 594

(2010).

          After careful consideration of the record and the applicable legal authority, the Court

concludes that the stipulation to the award of fees should be accepted. As noted, the parties have

stipulated to attorney fees in the amount of Four Thousand, Eight Hundred Dollars and Zero Cents




                                                  1
($4,800), to be offset by the amount of Plaintiff’s pre-existing federal debts. See Astrue, 560 U.S.

at 594.

          Having reviewed the file and being fully advised, the Court hereby ORDERS that the

parties’ stipulation for attorney’s fees under the EAJA, 28 U.S.C. § 2412, ECF No. 29, is

ACCEPTED, and the Commissioner is ordered to award Plaintiff attorney fees in the amount of

$4,800.00 for all legal services rendered on behalf of Plaintiff by counsel in connection with this

civil action. In light of the stipulation, Plaintiff’s motion, ECF No. 27, is deemed MOOT.

          IT IS SO ORDERED.

                                                     s/Terry L. Wooten ____________
                                                     Terry L. Wooten
                                                     Senior United States District Judge
January 2, 2020
Columbia, South Carolina




                                                 2
